Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qiang et al. (CN 109513457, Applicants’ submitted art).
Regarding claim 1, Qiang et al. teach the preparation of a catalyst comprising a modified magnesium aluminum spinel, wherein the spinel is prepared by dissolving an aluminum salt, a magnesium salt, and a surfactant in water, adding thereto a precipitating agent, following by stirring, aging, performing hydrothermal crystallization (“hydrothermally treating…”), filtering, drying, and roasting (“calcining…”) to obtain the spinel.  The spinel is then impregnated with a sulfuric acid solution, dried, mixed with a molecular sieve, a templating agent, a seed crystal, and distilled water, followed by aging, crystallization, washing, and roasting (“calcining…”) to obtain the modified magnesium aluminum spinel.  See paragraphs [0011]-[0015] and [0017]-[0024] of Qiang et al., the latter of which exemplify magnesium nitrate, magnesium chloride, magnesium sulfate, and magnesium carbonate as magnesium salts (“magnesium precursor”), cetyltrimethylammonium bromide (CTAB, “cetrimonium bromide”) as a surfactant, and urea (“hydrolyzing agent”) as a precipitating agent.
Regarding claims 2 and 3, Qiang et al. teach that, in the aforementioned preparation, that the amount of surfactant is present in an amount of “0.01-2 times the total moles of magnesium and aluminum”, and that the amount of precipitant is 0.05-9 times the total moles of magnesium and aluminum; see paragraph [0026] of Qiang et al.  Inversion of these ratios results in (a) 1 total mole of magnesium and aluminum per 0.01-2 amount of surfactant, which reads on the claim limitation "molar ratio of the magnesium precursor to cetrimonium bromide" in claim 3 (1:0.01 to 1:0.1), and (b) 0.05-9 moles precipitant (urea, “hydrolyzing agent”) per total moles of magnesium and aluminum, which reads on the claim limitation “molar ratio of magnesium precursor to the hydrolyzing agent" in claim 2.
Regarding claim 6, Qiang et al. teach hydrothermal crystallization conditions including a temperature of 80-200°C for 5 to 80 hours; see paragraph [0025] of Qiang et al.
Regarding claim 7, Qiang et al. teach that the concentration of the sulfuric acid solution ranges from 0.01 to 5 mol/L, which is considered to read upon Applicants’ “0.5M to 1.2M”.  See paragraph [0029] of Qiang et al.
Regarding claim 9, it is considered that this claims is a product-by-process claim (“catalyst produced by the method of claim 1”).  As such, it has been held that:
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making."  In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.
Qiang et al. do not explicitly teach or suggest that the aforementioned preparation produces “an isomerization catalyst”, as recited in Applicants’ claims.  However, as discussed above, this reference teaches a method comparable to Applicants’ claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants' invention to reasonably expect the method disclosed in this reference to successfully and effectively produce an isomerization catalyst, absent the showing of convincing evidence to the contrary.
Further, although the method disclosed in Qiang et al. teaches steps subsequent to contact of the modified magnesium aluminum spinel with sulfuric acid and prior to an additional roasting (calcination) step, these teachings do not detract this reference from reading upon Applicants’ claims in their present form, as Applicants’ claims recite the term “comprising”.  Such a term in a process claim does not limit the claim to only those procedures which yield desirable results, or limit the claim to only those steps recited in the claim.  Ex parte Stoddard et al. (POBA 1967) 154 U.S.P.Q.184, In re Halley (CCPA 1961) F2d 774, 132 U.S.P.Q. 16.

Allowable Subject Matter
Claims 4, 5, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  For example, Qiang et al. do not teach or suggest the claimed step of adjusting the pH (claims 4 and 5), nor does this reference teach or suggest the claimed step of treatment with an acid solution for a time of 10 to 20 minutes (claim 8).  Rather, Qiang et al. teach an impregnation time of, for example, 8 hours (paragraphs [0053], [0058], and [0063]).
Additionally, the cited references of record do not teach or suggest the claimed method of producing 1-butene from a 2-butene-containing feedstock, as recited in Applicants’ claims 12-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Idem et al. (U. S. Patent No.  7,824,656), which teaches the preparation of a mixed bi-metallic oxide support (which may comprise magnesium; see, for example, col. 11, lines 33-39) using a surfactant templating method, said surfactant templating method comprising combining aqueous solutions of metal oxide precursors with an aqueous solution of at least one surfactant (e.g., cetyl trimethyl ammonium bromide), stirring the combination, adding thereto a base (e.g., ammonia) to adjust the pH of the combined solutions to about 10 to about 13 to produce a slurry comprising a precipitated support, allowing the slurry to sit at elevated temperatures for a suitable time, isolating the precipitated support from the slurry, and optionally washing the support to remove residual solvent.  See col. 16, line 39 to col. 17, line 20 of Idem et al.
This reference does not teach or suggest the claimed steps of soaking the catalyst precursor in an acid solution of sulfuric acid, followed by a calcination step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 13, 2022